******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 STATE OF CONNECTICUT v. WANTO POLYNICE
               (AC 36626)
           DiPentima, C. J., and Keller and Prescott, Js.
        Argued February 1—officially released April 5, 2016

   (Appeal from Superior Court, judicial district of
           Stamford-Norwalk, Hudock, J.)
  Jodi Zils Gagne, with whom, on the brief, was
Charles F. Willson, assigned counsel, for the appel-
lant (defendant).
  Leon F. Dalbec, Jr., senior assistant state’s attorney,
with whom, on the brief, were Richard J. Colangelo, Jr.,
state’s attorney, and Paul J. Ferencek, senior assistant
state’s attorney, for the appellee (state).
                         Opinion

   KELLER, J. The defendant, Wanto Polynice, appeals
from the judgment of conviction, rendered following a
jury trial, of sexual assault in the second degree in
violation of General Statutes § 53a-71 (a) (2).1 The
defendant claims that this court should reverse his con-
viction and remand the case for a new trial because (1)
he did not receive effective assistance from his trial
counsel, (2) the trial court improperly excluded evi-
dence that was relevant to demonstrating that the victim
was able to consent to the sexual intercourse underlying
his conviction, and (3) the court improperly admitted
photographs of the victim’s bedroom. We affirm the
judgment of the trial court.
   The facts that the jury reasonably could have found
may be summarized as follows. The female victim2 in
the present case, who was twenty-one years of age at
the time of the events at issue, suffers from a mental
disability that resulted in her inability to consent to
sexual intercourse.3 On March 14, 2011, the victim
moved into a group residential facility administered by
a nonprofit agency that contracts with the Department
of Developmental Services to provide services, such as
job training, to persons with intellectual and develop-
mental disabilities. Prior to the events at issue, the
defendant, an agency employee who was the victim’s
job skills coach, was informed of the victim’s disability
and agency policy that prohibited sexual contact
between employees and clients. The defendant’s job
related responsibilities included providing transporta-
tion for the victim from her residence to her job site.
   On March 22, 2011, the defendant arrived at the vic-
tim’s residence to transport her and several other
female residents to their job sites. At a point in time
at which the defendant was alone with five residents,
including the victim, the defendant put his hand on the
victim’s back and led her to her empty bedroom. The
defendant closed the bedroom door and placed a bean-
bag chair against it. The defendant instructed the victim
to pull down her pants, and then assisted her in doing
so. The defendant removed his pants, pushed the victim
onto a bed, and positioned himself on top of her. The
defendant engaged in penile-vaginal intercourse with
the victim. The victim did not call for help during the
encounter, but she was frightened and believed that
she was unable to get the defendant off of her. After-
ward, the defendant dressed himself and went into a
bathroom where he washed his hands. The defendant
instructed the victim to pull up her pants and to keep
their encounter a secret. After the victim used the bath-
room, the defendant transported the victim to her job
site at a church.
  Later that day, while at her job site, the victim used
her cell phone to call 911. She reported that she had
been raped and that the police needed to come to the
church to arrest the defendant. The victim was trans-
ported to a hospital where, among other things, a rape
kit was administered. The victim was examined by Eliz-
abeth Horan, a sexual assault nurse examiner. During
Horan’s interview of the victim, the victim essentially
related to Horan that an employee of her residence had
kissed her on the lips, had inserted his penis into her
vagina, and had inserted a finger into her anus. During
her physical examination of the victim, Horan observed
trauma and bleeding of the victim’s hymen, the appear-
ance of redness in the victim’s cervix, a tear and bleed-
ing in the victim’s anal opening, and the presence of
recent scratches on the victim’s back. A forensic analy-
sis was undertaken of swabs taken from the victim’s
vaginal cavity, genital area, and anal area, all of which
revealed the presence of sperm. The results of forensic
testing of this material strongly supported a finding
that the defendant had sexual contact with the victim.
Additional facts will be set forth as necessary.
                             I
   First, the defendant claims that he is entitled to a
new trial because he did not receive effective assistance
from his trial counsel. We disagree.
   Defense counsel attempted to demonstrate that the
sexual contact at issue did not involve force and that,
despite the victim’s disability, she was able to consent
to it. Also, defense counsel suggested that others,
including the victim’s mother, had influenced her recol-
lection of the incident. The defendant argues that his
trial counsel was deficient in two ways. The defendant
argues that repeatedly during the trial, defense counsel
used the term ‘‘victim’’ when referring to the complain-
ing witness despite the fact that the defendant disputed
that any crime had been committed. He argues that, by
doing so, counsel effectively conceded the issue of his
guilt, thereby ‘‘handing the state a guilty verdict.’’ Also,
the defendant argues that defense counsel failed to
object to an isolated portion of the court’s charge4 that,
he argues, improperly invited the jury to undertake a
search for ‘‘truth’’ rather than requiring the jury to hold
the state to its burden of proof beyond a reasonable
doubt. The defendant claims that an objection at trial
would have afforded the court an opportunity to
‘‘amend the instruction’’ and would have afforded him
an opportunity ‘‘to challenge it on appeal.’’5 It is undis-
puted that the defendant did not raise these claims,
related to the effectiveness of the representation he
was provided, before the trial court.
   The defendant argues that he properly may raise the
claim of ineffective representation in the present direct
appeal because the claim presents an issue of law that
may be resolved on the basis of the facts appearing in
the record. The record, he argues, ‘‘clearly demon-
strates the defects in counsel’s performance and the
impact of those defects.’’ He argues that no further
proceedings are necessary to resolve the issue and that
a concern for efficiency should compel this court to
resolve the issue on its merits. The state disagrees,
arguing on the basis of relevant precedent that the
defendant’s claim does not fall within the narrow cate-
gory of ineffective assistance of counsel claims that a
defendant may raise in a direct appeal. We agree with
the state.
   Our Supreme Court has explained: ‘‘[A] claim of inef-
fective assistance of counsel is more properly pursued
on a petition for new trial or on a petition for a writ
of habeas corpus rather than on direct appeal . . .
[because] [t]he trial transcript seldom discloses all of
the considerations of strategy that may have induced
counsel to follow a particular course of action. . . . It
is preferable that all of the claims of ineffective assis-
tance, those arguably supported by the record as well
as others requiring an evidentiary hearing, be evaluated
by the same trier in the same proceeding. . . . Further-
more, [o]n the rare occasions that [this court has]
addressed an ineffective assistance of counsel claim on
direct appeal, [it has] limited [its] review to allegations
that the defendant’s sixth amendment rights had been
jeopardized by the actions of the trial court, rather than
by those of his counsel. . . . [This court has] addressed
such claims, moreover, only where the record of the
trial court’s allegedly improper action was adequate for
review or the issue presented was a question of law, not
one of fact requiring further evidentiary development.’’
(Citation omitted; emphasis in original; internal quota-
tion marks omitted.) State v. Taft, 306 Conn. 749, 768,
51 A.3d 988 (2012); see also State v. Leecan, 198 Conn.
517, 541, 504 A.2d 480, cert. denied, 476 U.S. 1184, 106
S. Ct. 2922, 91 L. Ed. 2d 550 (1986). Additionally, this
court has observed that a defendant may pursue a claim
of ineffective assistance in a direct appeal in connection
with a claim that his guilty plea was the result of ineffec-
tive assistance of counsel. ‘‘A claim of ineffective assis-
tance of counsel is generally made pursuant to a petition
for a writ of habeas corpus rather than in a direct appeal.
. . . Section 39-27 of the Practice Book, however, pro-
vides an exception to that general rule when ineffective
assistance of counsel results in a guilty plea.’’ (Citation
omitted.) State v. Gray, 63 Conn. App. 151, 161, 772
A.2d 747, cert. denied, 256 Conn. 934, 776 A.2d 1151
(2001); State v. Lameirao, 135 Conn. App. 302, 326, 42
A.3d 414, cert. denied, 305 Conn. 915, 46 A.3d 171 (2012).
The defendant’s ineffective assistance of counsel claim
does not fall into these well established exceptions.
The defendant has failed to persuade us that he properly
may raise this claim for the first time in the present
direct appeal. Accordingly, we decline to reach the mer-
its of the claim.
                             II
   Second, the defendant claims that the court improp-
erly excluded evidence that was relevant to demonstra-
ting that the victim was able to consent to the sexual
intercourse underlying his conviction. We do not reach
the merits of this claim.
  The following additional facts are relevant to this
claim. Prior to the start of trial, the state filed a motion
in limine in which, among other things, it asked the
court to preclude evidence that, while a patient at Silver
Hill Hospital in New Canaan during the year prior to
the events at issue, the victim ‘‘had made two . . .
complaints to her mother that males at the hospital
had inappropriately touched her when they assisted her
during seizure episodes . . . .’’ The state argued that
such evidence was barred by the rape shield law and
was otherwise irrelevant.
   The defendant filed a motion in limine in which he
asked the court to admit ‘‘evidence of [the] victim’s
prior false allegations regarding inappropriate touching
or contact with her by the employees of Silver Hill
[Hospital].’’ The defendant represented that, on two
occasions prior to the events at issue, the victim made
allegations to her mother that she had been ‘‘inappropri-
ately touched’’ by staff members at Silver Hill Hospital.
The defendant proffered that the victim’s mother deter-
mined that these allegations, which were not reported
to hospital authorities, were false and did not pursue
them. The defendant argued that evidence of prior false
allegations of sexual abuse by the victim was relevant
to the jury’s assessment of her credibility in the pre-
sent case.
   Prior to trial, the court held a hearing outside of
the jury’s presence with respect to evidentiary matters,
including the admissibility of evidence concerning the
two allegedly false allegations made by the victim at
Silver Hill Hospital. During the hearing, the court heard
testimony from the victim’s mother. In relevant part,
the victim’s mother testified that, within the year prior
to the events at issue in the present case, the victim
was a patient at Silver Hill Hospital, where she received
treatment for mental illness. On one occasion, the vic-
tim spoke to her mother by telephone and stated, ‘‘I
had a seizure and this man came up to me and touched
me, put me on the couch and I’m really upset . . . .’’
The victim identified the man as one of the nurses at
the hospital. The victim did not state that the nurse
had touched her in a sexual manner. The victim was
‘‘worried about guys helping her because she doesn’t
have control’’ after she has suffered a seizure, and that
generally she ‘‘[does not] like to be touched.’’ The vic-
tim’s mother testified that she did not file a complaint
with the hospital with regard to this allegation because
she did not believe that her daughter had considered
the incident from the correct perspective.
  With respect to the second allegedly false allegation
made by the victim, the victim’s mother testified in
relevant part that the victim spoke to her by telephone
and told her that, after she had suffered a seizure, a
male patient, who was a friend of hers, made physical
contact with her as he helped her get into a chair. The
complaint did not involve touching of a sexual nature.
The victim’s mother testified that she did not pursue her
daughter’s complaint because she believed her daughter
had viewed the contact as inappropriate when, in fact,
the contact was incident to a friend offering assistance
following a seizure.
   The state argued that, although the defendant sought
to introduce evidence concerning the two instances of
physical contact as prior false allegations of sexual
abuse, the testimony of the victim’s mother demon-
strated that the allegations merely involved physical
contact of a nonsexual nature and that the physical
contact that the victim alleged had, in fact, occurred.
Thus, the state argued, the defendant failed to demon-
strate that the evidence was admissible. Defense coun-
sel argued that the evidence was ‘‘automatically
relevant’’ if it involved ‘‘false allegations,’’ but appeared
to acknowledge that the allegations were not of a sexual
nature and, thus, any arguments under the rape shield
statute did not apply. Also, defense counsel argued that
the evidence was ‘‘relevant as to [the victim’s] ability
to consent on a prior past occasion,’’ but did not elabo-
rate with respect to this argument.
   In ruling on the admissibility of the evidence at issue,
the court observed in relevant part: ‘‘As far as what the
testimony establishes in the court’s mind is that in fact
it is very clear that on two occasions [the victim] was
touched by two males. One a male nurse and one was
a male friend. So, [the victim] was not in error that she
had been touched. . . . There is nothing that the court
can really hang its hat on to say that there’s any reliabil-
ity that this was a sexual event of any kind, any kind.’’
The court went on to observe: ‘‘[The evidence] is
untrustworthy insofar as the credibility of the victim
complainant is concerned. It is more probative as to
[the victim’s mother’s] decision-making, [the victim’s
mother’s] ability to objectively evaluate and process
information that she is receiving, not the victim com-
plainant.’’ The court, having determined that the evi-
dence was not relevant to an assessment of the victim’s
credibility, granted the state’s motion in limine insofar
as it sought to exclude evidence related to the two
occasions in which the victim had told her mother that
she had been touched by males while she was a patient
at Silver Hill Hospital. The court did not address any
other grounds for which the evidence might have
been admitted.
  In the present claim, the defendant does not challenge
the court’s determination that the proffered evidence
was not admissible for impeachment purposes as evi-
dence of prior false allegations of sexual contact.
Instead, the defendant argues that the court should have
admitted the evidence because it was relevant to the
issue of the victim’s ability to consent to the sexual
intercourse at issue in this case. The defendant argues:
‘‘Evidence of the two instances of which she com-
plained of seemingly benign physical contact would
have undermined the perception that she was unable
to reject physical contact and thus not render consent
effectively.’’ In so doing, the defendant advances a
ground of admissibility that differs from that which he
advanced before the trial court.6 Moreover, the claim
addresses a theory of admissibility that does not appear
to have been considered by the trial court. As set forth
previously, the court concluded that because the evi-
dence did not demonstrate that the victim had made a
false statement, let alone one concerning events of a
sexual nature, the evidence was not relevant with
regard to the issue of the victim’s credibility.
   An appellant who challenges on appeal a trial court’s
exclusion of evidence is limited to the theory of admissi-
bility that was raised before and ruled upon by the
trial court. ‘‘A court cannot be said to have refused
improperly to admit evidence during a trial if the spe-
cific grounds for admission on which the proponent
relies never were presented to the court when the evi-
dence was offered.’’ State v. Gebhardt, 83 Conn. App.
772, 781, 851 A.2d 391 (2004); see also State v. Gallo,
135 Conn. App. 438, 456, 41 A.3d 1183 (2012) (reviewing
court declines to review claim that is based on theory
of admissibility that was not raised before and ruled
upon by trial court), appeal dismissed, 310 Conn. 602, 78
A.3d 854 (2013) (certification improvidently granted);
State v. Velez, 17 Conn. App. 186, 192, 551 A.2d 421
(1988) (reviewing court declines to review claim that
is based on theory of admissibility that was not raised
before and ruled upon by trial court), cert. denied, 210
Conn. 810, 556 A.2d 610, cert. denied, 491 U.S. 906, 109
S. Ct. 3190, 105 L. Ed. 2d 698 (1989). ‘‘Error does not lie
in the exclusion of evidence claimed on an inadmissible
ground even though it might have been admissible had
it been claimed on another and different ground [at
trial]. . . . A contrary policy would allow trial court
proceedings to become a Kafkaesque academic test
which [the trial judge] may be determined to have failed
because of questions never asked of him or issues never
clearly presented to him.’’ (Citations omitted; internal
quotation marks omitted.) DiSorbo v. Grand Associates
One Limited Partnership, 8 Conn. App. 203, 209, 512
A.2d 940 (1986).
  With respect to the proffered evidence at issue, the
defendant framed the issue of admissibility in terms
of the victim’s prior false allegations of inappropriate
touching and whether such evidence was relevant to
the issue of the victim’s credibility. On the record before
us, it is reasonable to conclude that the court made its
evidentiary ruling on the basis of the theory of admissi-
bility that was distinctly raised at the time of trial. We
will not upset the court’s exercise of discretion in ruling
on the admissibility of evidence on the basis of a ground
it did not address, for ‘‘[w]e cannot pass on the correct-
ness of a trial court ruling that was never made.’’ Fischel
v. TKPK, Ltd., 34 Conn. App. 22, 26, 640 A.2d 125 (1994).
Accordingly, we decline to reach the merits of the defen-
dant’s claim of evidentiary error.7
                            III
  Finally, the defendant claims that the court improp-
erly admitted photographs of the victim’s bedroom.
We disagree.
  The following additional facts are relevant to the
present claim. During the trial, the defendant filed a
motion in limine in which he asked the court to preclude
the state from introducing into evidence photographs
that depicted the victim’s bedroom, including, inter alia,
toys, markers, and coloring books that allegedly
belonged to the victim. The defendant argued in rele-
vant part that the photographs were not relevant or
that they had very little relevance to any issue properly
before the jury. Also, he argued that they tended to
evoke sympathy toward the victim and hostility toward
the defendant. The defendant argued that the court
should exercise its discretion to preclude the admission
of the photographs because their probative value was
outweighed by their tendency to unduly prejudice the
defendant.
   The court heard argument on the defendant’s motion
in limine outside of the presence of the jury. At issue
were three photographs, taken on March 22, 2011, that
were marked as exhibits for identification at that time.
The photograph marked as exhibit fifteen depicted an
overall view of the crime scene, the victim’s bedroom.
It showed two beds, a table, and other furniture. The
photograph marked as exhibit sixteen depicted several
items lying on top of one of the beds. These items
included several stuffed toys, coloring books, a board
game, a laptop computer, and two bags. The photograph
marked as exhibit seventeen depicted several items
lying on top of a table in the bedroom. These items
included a box of crayons as well as personal care items
(two hairbrushes, deodorant, facial tissue, and
mouthwash).
  At the hearing, defense counsel argued that because
the photographs depicted items such as coloring books,
toys, and crayons, the photographs tended to evoke
feelings of sympathy for the victim and anger for the
defendant. Defense counsel argued that, inasmuch as
the evidence was probative with respect to the issue
of the victim’s ‘‘development level,’’ the state already
had presented expert testimony with respect to that
issue and that the jury had had an opportunity to evalu-
ate the victim during her trial testimony. The prosecutor
argued that exhibit fifteen was not prejudicial and that
it had probative value in that it depicted the bed in
which the crime allegedly had occurred, as well as the
beanbag chair that the victim had mentioned during her
testimony. The prosecutor argued that exhibits sixteen
and seventeen depicted some ‘‘items that a young child
would possess,’’ and thus were relevant to the jury’s
assessment of a hotly contested issue in the case, specif-
ically, the victim’s cognitive level at the time of the
crime. The prosecutor argued: ‘‘I think that these photo-
graphs really bring home or show what this young lady
is all about. What her cognitive level was, what her
functioning level was. And I think it’s relevant to show
. . . whether she can consent to sexual intercourse.’’
   The court ruled that exhibit fifteen, depicting the
overall crime scene, was admissible. The court stated
that exhibits sixteen and seventeen were relevant
because the state bore the burden of proof with respect
to the victim’s cognitive abilities at the time of the crime
and that the photographs were relevant to that inquiry.
The court, observing that the photographs did not
depict anything ‘‘extreme,’’ rejected the defendant’s
argument that the photographs were unduly prejudicial.
Subsequently, the state introduced the photographs
in evidence.
   On appeal, the defendant iterates in substance the
arguments that he raised before the trial court. Limiting
his claim to exhibits sixteen and seventeen, the defen-
dant claims that the probative value of these two exhib-
its was, at best, minimal, and that any probative value
was outweighed by the danger of undue prejudice
toward him. He argues: ‘‘[T]he photos only served to
stoke the emotional flames and further render the ver-
dict unreliable.’’
   ‘‘Our standard of review for evidentiary matters
allows the trial court great leeway in deciding the admis-
sibility of evidence. The trial court has wide discretion
in its rulings on evidence and its rulings will be reversed
only if the court has abused its discretion or an injustice
appears to have been done. . . . The exercise of such
discretion is not to be disturbed unless it has been
abused or the error is clear and involves a misconcep-
tion of the law. . . . [S]ound discretion has long meant
a discretion that is not exercised arbitrarily or wilfully,
but with regard to what is right and equitable under
the circumstances and the law, and directed by the
reason and conscience of the judge to a just result. . . .
Additionally, [e]very reasonable presumption should be
made in favor of the correctness of the court’s ruling
in determining whether there has been an abuse of
discretion.’’ (Citations omitted; internal quotation
marks omitted.) State v. Osbourne, 162 Conn. App. 364,
369–70,        A.3d     (2016).
   ‘‘[R]elevant evidence is evidence that has a logical
tendency to aid the trier in the determination of an
issue. . . . Evidence is relevant if it tends to make the
existence or nonexistence of any other fact more proba-
ble or less probable than it would be without such
evidence. . . . To be relevant, the evidence need not
exclude all other possibilities; it is sufficient if it tends
to support the conclusion [for which it is offered], even
to a slight degree. . . . All that is required is that the
evidence tend to support a relevant fact even to a slight
degree, so long as it is not prejudicial or merely cumula-
tive. . . . Relevant evidence may be excluded if its pro-
bative value is outweighed by the danger of unfair
prejudice. . . . All evidence adverse to a party is, to
some degree prejudicial. To be excluded, the evidence
must create prejudice that is undue and so great as to
threaten injustice if the evidence were to be admitted.’’
(Citations omitted; internal quotation marks omitted.)
State v. Bullock, 155 Conn. App. 1, 40, 107 A.3d 503,
cert. denied, 316 Conn. 906, 111 A.3d 882 (2015); see
also Conn. Code Evid. §§ 4-1 and 4-3.
   The record reveals that the court carefully considered
the defendant’s objection and properly applied the law.
The photographs at issue were taken shortly after the
crime. The jury reasonably could have found that they
showed items belonging to the victim and, thus, shed
light, even to a slight degree, on her development and
her interests. These inquiries were germane to an under-
standing of her cognitive abilities, which was a critical
issue in the present case because in connection with
the crime of sexual assault in the second degree, as
charged, the state bore the burden of proving that she
was ‘‘impaired because of mental disability or disease
to the extent that [she was] unable to consent to . . .
sexual intercourse . . . .’’ General Statutes § 53a-71 (a)
(2). Moreover, the court reasonably determined that
the probative value of the photographs was not out-
weighed by their tendency to unduly prejudice the
defendant. Although the defendant argues that the two
photographs were prejudicial in that they depicted
items that reasonably could be associated with a child,
this evidence was no more prejudicial to the defendant
than other evidence elicited at trial concerning the
extent of the victim’s mental disabilities. Accordingly,
we conclude that the court’s evidentiary ruling reflected
a sound exercise of its discretion.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The jury found the defendant not guilty of sexual assault in the first
degree. Following the defendant’s conviction of sexual assault in the second
degree, the court sentenced the defendant to serve a term of incarceration
of ten years, execution suspended after eight years, followed by thirty-five
years of probation with special conditions.
  2
    In accordance with our policy of protecting the privacy interests of the
victims of sexual abuse, we do not identify the victim or others through
whom the victim’s identity may be ascertained. See General Statutes § 54-86e.
  3
    The jury heard extensive testimony from Sejal Vyas, a clinical neuropsy-
chologist who evaluated the victim. She testified in relevant part that the
victim had a history of complex partial seizure disorder, which she described
as a type of epilepsy, and intermittent explosive disorder. She testified that
the victim’s IQ was on the lower end of mild retardation. She testified that
the victim’s receptive language skills were ‘‘between a five to nine year old
level,’’ her reading skills were at a second grade level, her nonverbal reason-
ing skills ranked in the first percentile for someone of her age, and her
short-term memory was impaired to moderately impaired. Also, she testified
that the victim exhibited severe expressive language difficulties, severe
difficulties in communication and articulation, difficulty understanding what
was being asked of her, and she became fatigued easily. Vyas testified that
the victim’s processing speed, which relates to her ability to do things quickly
in daily life, was ‘‘really deficient . . . .’’ Vyas stated that ‘‘she took in
information at a much slower rate than I would expect [of] someone of her
age.’’ She testified that the victim’s academic skills were at a second or
third grade level, and that her executive functioning skills, which included
her ability to assess, understand, and appreciate encounters of a sexual
nature, were at an ‘‘elementary school’’ level.
   4
     The instruction identified by the defendant states: ‘‘You as jurors are
the sole judges of the facts. It is your duty to find the facts. You are to
recollect and weigh the evidence and form your own conclusions as to what
the ultimate facts are and to determine where the truth lies.’’
   5
     The defendant does not raise a claim of instructional error in the pre-
sent appeal.
   6
     Although, as we have set forth previously in our discussion of this claim,
the defendant stated in argument before the trial court that the evidence
at issue was relevant to the issue of consent, this isolated statement was
not the gravamen of the defendant’s arguments concerning the admissibility
of the evidence. The defendant’s motion in limine and the arguments related
thereto reflect that the defendant asserted primarily that the evidence was
relevant because it was a prior false accusation by the victim concerning
sexual abuse and, thus, it undermined her credibility in the present case.
   7
     In his statement of issues, the defendant has framed the present claim
as follows: ‘‘Whether [the] trial court abused its discretion in precluding
questioning regarding (a) two prior instances when the complainant com-
plained to her mother regarding having been touched; and (b) her mother’s
initial reaction to the events at issue here, which was influenced by these two
prior instances.’’ As part of his analysis of this evidentiary claim, however, the
defendant sets forth boilerplate concerning his right to present a defense
and then, in the context of analyzing the evidentiary claim he framed in his
statement of the issues, merely asserts in summary fashion that, by preclud-
ing evidence concerning the prior allegations of touching, the court violated
his ‘‘right of confrontation of witnesses . . . .’’ To the extent that the defen-
dant has attempted to raise an unpreserved claim of constitutional magni-
tude, we deem that aspect of the claim to be inadequately briefed.